DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 9/8/22 has been entered. Claims 1-20 remain pending in the application. New amendment 16-20 has been added to the application. Applicant’s amendments to the drawing have overcome each and every objection set forth in the Non-Final Office Action mailed 5/11/22.

Response to Arguments
Applicant's arguments  regarding the 35 USC 102/103 rejections of Claims 1-20 have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that Boozer fails to teach a skirt extends into the interior of the body (Page 8,  Para 1), the examiner disagrees, pointing out that the claims do not mention that the entirety of the skirt must fit entirely into the body.
Regarding Applicant’s assertion that Boozer fails to teach that the lid is formed of a polymeric material that can be an elastomeric as well (Page 8,  Para 2-3), the examiner disagrees, pointing to Para 28 discussing the material being elastomeric.
Regarding Applicant’s assertion that Barnard fails to teach the skirt extending into the interior of the body (Page 9,  Para 7), the examiner agrees, however the concept of the skirt extending into the interior of the body comes from Boozer and is not taught by Barnard.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the phrase "and/or" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). Examiner interprets “and/or” as “or”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boozer et al. (U.S. Pub 2006/0261066 A1). 
Regarding claim 1, Boozer et al. discloses a lid (Fig. 1 cover 12) for a food processor (Fig. 1 container 11), the food processor (Fig. 1 container 11) including a hollow body (see Fig. A, illustrated below) providing an interior chamber (see Fig. A, illustrated below) to receive product and within which the product is processed (Para 0021 a blender wherein food products are mixed), the body having a sidewall (Fig. 1 side walls 15) with an outwardly stepped rim portion (see Fig. A, illustrated below)  surrounding a body top opening (see Fig. A, illustrated below), the rim portion (see Fig. A, illustrated below) having a lip (Fig. 1 upper lip 16), 
the lid (Fig. 1 cover 12) including:
a main part (Fig. 1 cover 12 including top part 24, upper portion 26, and circular rim 28) to cooperate with the lip (Fig. 1 upper lip 16) to close the opening (see Fig. A, illustrated below) (Fig. 2 circular rim 28 closes the opening); and
a skirt (Fig. 8 lower portion 27) to extend into the interior of the body (Fig. 2 lower portion 27 extends into interior of container 11) and sealingly interface with an inner surface of the sidewall (Fig. 1 side walls 15) (Fig. 8 sealing rib 29 of lower portion 27 seals the container Para 0025), wherein the skirt (Fig. 8 lower portion 27) is attached to the main part at one end (Fig. 1 lower portion 27 is attached to upper portion 26), and
wherein the skirt (Fig. 8 lower portion 27) steps radially outwardly towards its other end to engage the stepped rim portion (Fig. 8 steps outward with circular rim 28 and sealing rib 29 which protrude from the lower portion), wherein the lid is formed of a polymer material (Para 14, Lid is formed of an elastomeric material that is a polymer; the seal that is formed at the bottom of the lid can also be made of an elastomeric material).

    PNG
    media_image1.png
    827
    481
    media_image1.png
    Greyscale

Fig. A: Examiner Annotated Fig. 1 of Boozer et al.
Regarding claim 2, Boozer et al. further discloses the lid of claim 1 (see above), wherein the skirt (Fig. 8 lower portion 27) includes:
an upper portion (Fig. 8 upper part of lower portion 27) attached to the main part (upper part of 27 is attached to upper portion 26); and
a lower portion (Fig. 8 bottom part of 27) having a peripheral seal (Fig. 8 bottom part of 27 including sealing rib 29) to sealingly interface with the inner surface of the sidewall (Fig. 8 sealing rib 29 of lower portion 27 seals the container Para 0025), wherein the upper portion (Fig. 8 upper part of 27) has a transverse width (see Fig. B, illustrated below), and the lower portion (Fig. 8 bottom part of 27) has a transverse width (see Fig. B, illustrated below), with the transverse width of the lower portion (see Fig. B, illustrated below) being greater than the transverse width of the upper portion (Fig. B, illustrated below, width of lower is longer than width of upper). 

    PNG
    media_image2.png
    388
    575
    media_image2.png
    Greyscale

Fig. B: Annotated Fig. 8 of Boozer et al.
Regarding claim 3, Boozer et al. further discloses the lid of claim 2 (see above), wherein the main part (Fig. 1 cover 12 including top part 24, upper portion 26, and circular rim 28) includes a roof (Fig. 8 circular rim 28) extending over the skirt (Fig. 8 circular rim 28 extends over lower portion 27), the roof including a plurality of latch members (Fig. 7 handles or flaps 30) spaced apart around a periphery of the roof to releasably couple to the lip of the rim portion (Para 0023 each handle 30 received lip 16).
Regarding claim 4, Boozer et al. further discloses the lid of claim 3 (see above), wherein the roof (Fig. 8 circular rim 28) is interrupted by the latch members (Fig. 7 handles or flaps 30) along the periphery of the roof so that the latch members can flex independently to the roof (Para 0025 handles 30 flex outwardly and flex back into normal position).
Regarding claim 5, Boozer et al. further discloses the lid of claim 4 (see above), wherein each of the latch members (Fig. 7 handles or flaps 30) include a projection (see Fig. C, illustrated bellow) to engage the lip to secure the main part to the body (Para 0023 each handle 30 received lip 16), and wherein a portion of the projection is sloped (see Fig. C, illustrated below) to facilitate removal of the latch member from the lip when the projection is inclined relative to the lip (Para 0025 handles 30 flex outwardly and flex back into normal position to attach and remove the cover to and from the container).

    PNG
    media_image3.png
    435
    615
    media_image3.png
    Greyscale

Fig. C: Examiner Annotated Fig. 7 of Boozer et al.
Regarding claim 7, Boozer et al. further discloses the lid of claim 2 (see above), wherein the peripheral seal (Fig. 8 bottom half of lower portion 27 including sealing rib 29) has a sealing projection (Fig. 8 sealing rib 29) to engage the stepped rim portion (see Fig. A, illustrated above) so that the sealing projection (Fig. 8 sealing rib 29) deflects into the inner surface of the sidewall (Fig. 1 sidewall 15) (Fig. 2 lower portion 27 extends into interior of container 11) to seal the body when the interior is subjected to a negative pressure relative to outside the interior (Fig. 8 sealing rib 29 of lower portion 27 seals the container Para 0025; this seal would occur when the interior is subjected to a negative pressure).
Regarding claim 8, Boozer et al. further discloses in combination:
a container (Fig. 1 container 11) for a food processor (Para 0021 a blender wherein food products are mixed), the container (Fig. 1 container 11) including a hollow body (see Fig. A, illustrated above) providing an interior chamber (see Fig. A, illustrated above) to receive product and within which the product is processed (Para 0021 a blender wherein food products are mixed), the body (see Fig. A, illustrated above) having a sidewall (Fig. 1 side walls 15) with an outwardly stepped rim portion (see Fig. A, illustrated above) surrounding a body top opening (see Fig. A, illustrated above), the rim portion (see Fig. A, illustrated above) having a lip (Fig. 1 upper lip 16); and
a removable lid (Fig. 1 cover 12) to close the container (Para 0025 cover 12 is easily attachable to and detachable from, container 11), the lid (Fig. 1 cover 12) including:
a main part (Fig. 1 cover 12 including top part 24, upper portion 26, and circular rim 28) to cooperate with the lip (Fig. 1 upper lip 16) to close the opening (see Fig. A, illustrated above) (Fig. 2 circular rim 28 of cover 12 closes the opening); and
a skirt (Fig. 8 lower portion 27) extending into the interior of the body (see Fig. A, illustrated above) (Fig. 2 lower portion 27 extends into interior of container 11) to sealingly interface with an inner surface of the sidewall (Fig. 8 sealing rib 29 of lower portion 27 seals the container Para 0025), wherein the skirt is attached to the main part at one end (Fig. 1 lower portion 27 is attached to upper portion 26), and 
wherein the skirt (Fig. 8 lower portion 27) steps radially outwardly towards its other end to engage the stepped rim portion (Fig. 8 steps outward with circular rim 28 and sealing rib 29 which protrude from the lower portion), wherein the lid is formed of a polymer material (Para 14, Lid is formed of an elastomeric material that is a polymer).
Regarding claim 9, Boozer et al. further discloses the combination of claim 8 (see above), wherein the rim portion (see Fig. D, illustrated below) has a transverse width (see Fig. D, illustrated below) which is greater than a transverse width of the rest of the body (see Fig. D, illustrated below, rim width is longer than body width), wherein an abutment surface (see Fig. D, illustrated below) is formed at the boundary where the sidewall (Fig. 8 side wall 18) transitions from having a lesser transverse width to a greater transverse width. 

    PNG
    media_image4.png
    767
    569
    media_image4.png
    Greyscale

Fig. D: Examiner Annotated Fig. 8 of Boozer et al.
Regarding claim 10, Boozer et al. further discloses the combination of claim 9 (see above), wherein the skirt (Fig. 1 lower portion 27) includes: 
an upper portion (Fig. 8 upper part of lower portion 27) attached to the main part (lower portion 27 is attached to upper portion 26); and
a lower portion (Fig. 8 bottom half of lower portion 27 ) having a peripheral seal (Fig. 8 bottom half of lower portion 27 including sealing rib 29) to sealingly interface with the inner surface of the sidewall (Fig. 8 sealing rib 29 of lower portion 27 seals the container Para 0025), wherein the upper portion (Fig. 8 upper part of lower portion 27) has a transverse width (see Fig. B, illustrated above), and the lower portion (Fig. 8 bottom half of lower portion 27) has a transverse width (see Fig. B, illustrated above), with the transverse width of the lower portion (see Fig. B, illustrated above) being greater than the transverse width of the upper portion (Fig. B width of lower is longer than width of upper, illustrated above).
Regarding claim 11, Boozer et al. further discloses the combination of claim 10 (see above), wherein the peripheral seal (Fig. 8 bottom half of lower portion 27 including sealing rib 29) includes a sealing projection (Fig. 8 sealing rib 29) to engage the abutment surface (see Fig. D, illustrated above) (Fig. 2 lower portion 27 extends into interior of container 11) so that the sealing projection deflects into the inner surface of the sidewall (Fig. 1 side wall 15) to seal the body when the interior is subjected to a negative pressure relative to outside the interior (Fig. 8 sealing rib 29 of lower portion 27 seals the container Para 0025; this seal would occur when the interior is subjected to a negative pressure).
Regarding claim 12, Boozer et al. further discloses the combination of claim 11 (see above), wherein the main part (Fig. 1 cover 12 including 24, 26, and 28) includes a roof (Fig. 8 circular rim 28) extending over the skirt (Fig. 8 circular rim 28 extends over lower portion 27), the roof including a plurality of latch members (Fig. 7 handles or flaps 30) spaced apart around a periphery of the roof to releasably couple to the lip of the rim portion (Para 0023 each handle 30 received lip 16).
Regarding claim 13, Boozer et al. further discloses the combination of claim 12 (see above), wherein the roof (Fig. 8 circular rim 28) is interrupted by the latch members (Fig. 7 handles or flaps 30) along the periphery of the roof so that the latch members can flex independently to the roof (Para 0025 handles 30 flex outwardly and flex back into normal position).
Regarding claim 14, Boozer et al. further discloses the combination of claim 13 (see above), wherein each of the latch members (Fig. 7 handles or flaps 30) include a projection (see Fig. C, illustrated above) to engage the lip to secure the main part to the body (Para 0023 each handle 30 received lip 16), and wherein a portion of the projection is sloped (see Fig. C, illustrated above) to facilitate removal of the latch member from the lip when the projection is inclined relative to the lip (Para 0025 handles 30 flex outwardly and flex back into normal position to attach and remove the cover to and from the container).
Regarding claim 19, Boozer et al. further discloses wherein the peripheral seal is constructed from an elastomer (Para 14, Fig 8, the seal is made of an elastomeric material).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Boozer et al. (U.S. Pub 2006/0261066 A1) in view of Barnard et al. (US Patent 9635981 B2). 
Regarding claim 6 and claim 15-20 (similar limitations, different dependency), Boozer et al. discloses the lid of claim 5 (see above) and the combination of claim 14 (see above). Boozer et al. fails to disclose wherein at least one of the latch members includes a pull tab to facilitate inclining the sloped portion of the projections of the other latch members toward the lip. 
However, Barnard et al. teaches a food processing assembly (Fig. 1) composed of a blender container (Fig. 1 blender container 22) with a lip (Fig. 1 rim 53) and a cover (Fig. 1 cover 23) that is attached by a tab assembly (Fig. 1 tab assembly 73). Barnard et al. further teaches that tab assembly (Fig. 1 tab assembly 73) includes a pull tab (Fig. 1 handle portion 77) with projections (notch 76) that have sloped portions (Fig. 1 body portion 74) that will not become overflexed after multiple uses (Column 2 lines 3-6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the latch members of Boozer et al. and included latch members (Fig. 1 tab assembly 73) that include a pull tab (Fig. 1 handle portion 77), as taught by Barnard et al., to facilitate inclining the sloped portion (Fig. 1 body portion 74) of the projections (notch 76) of the other latch members (Fig. 1 tab assembly 73) toward the lip (Fig. 1 rim 53), for the purpose of making the assembly more robust to breakdowns from being overflexed and to the inability of the cover to latch onto the container (Column 2 lines 3-6; Column 1 lines 31-34).
Regarding claim 16, Boozer et al. further discloses wherein the peripheral seal is constructed from an elastomer (Para 14, Fig 8, the seal is made of an elastomeric material).

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over.
Regarding claim 17, Boozer et al. does not expressly disclose wherein the polymer material is an induction weldable polymer material.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to have the polymer material be of an induction weldable type, because Applicant has not disclosed why this specific polymer type provides an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Boozer’s food processor (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Boozer’s food processor (details above) to obtain the invention as claimed.
Regarding claim 18, Boozer et al. does not expressly disclose wherein the polymer material is a non-elastomer polymer material.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to have the polymer material be of a non-elastic polymer, because Applicant has not disclosed why this specific polymer type provides an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Boozer’s food processor (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Boozer’s food processor (details above) to obtain the invention as claimed.
Regarding claim 20, wherein the polymer material is an induction weldable polymer material and/or a non-elastomer polymer material.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to have the polymer material be of a non-elastic polymer or weldable polymer, because Applicant has not disclosed why this specific polymer type provides an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Boozer’s food processor (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Boozer’s food processor (details above) to obtain the invention as claimed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thomas et al. (U.S. Pub 2016/0287018 A1) describes a related lid for a food processor with a pull tab and stepped sealing portion. 
Hoare et al. (U.S. Pub 2016/0296899 A1) describes a related combination of a lid with a food processor. 
Rukavina et al. (U.S. Pub 2005/0258197 A1) describes a related lid for a food processor with a pull tab and latches. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                    

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733